DETAILED ACTION
Response to Arguments
Applicant's arguments filed 02/24/2021 have been fully considered but they are not persuasive. The applicant argues that “As explained at [0054] of Jonas '842, cold station 205 may be a thermal mass (thermal storage element). However, this element is not in direct thermal contact with the conductive coils 213 or switch 207 and is not a separate cooling path. The thermal mass 215 is an in-line heat sink in the cooling loop 210. It is the loop 210 that is in direct thermal contact with the coils 213, not the heat sink (cold station) 205.”. This argument is not persuasive because it applies to the prior art, not the claims. The claim language is much broader than what is argued. Coils are not claimed by the applicant. A winding unit is claimed and is a much broader term that is not limited to structures argued by the applicant. 
The applicant further argues that “Jonas '842 does not use or teach "a first cooling path comprising a solid thermal component in direct contact with the winding unit" that operates to concurrently and jointly with a second cooling path comprising a cooling tube disposed in direct contact with the winding unit to cool the temperature of the winding unit.” This argument is not persuasive because the claim language is broader than what is in the argument. The prior art still teaches the claimed limitations including the newly added limitations.
The applicant further argues that “…as explained at [0063-0066] of Jonas '842, the cooling path provided by the cold station 205 and cooling loop 210 is a back-up system in the event that the primary system defined by the compressor 206, cold head 251, and cold plate 220 becomes inoperative. Thus, these systems do not operate concurrently and jointly to cool the winding unit.” This argument is not persuasive because this is not the interpretation of the reference taken by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 12-15, and 18-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jonas et al. (US 2016/0189842).
In re claim 1, Jonas, in figures 1-12, discloses a persistent current switch system comprising: a vacuum chamber (216); a winding unit (including structure 220 and 213) disposed in the vacuum chamber and configured to switch the persistent current switch system from a first mode to a second mode when a temperature associated with the winding unit is below a threshold temperature (inherent functionality of the shown system); a first cooling path comprising a solid thermal component (205) in direct contact with the winding unit and a second cooling path comprising a cooling tube (210) disposed in direct contact with the winding unit and configured to circulate a coolant therein, the first cooling path and the second cooling path defining dual cooling paths to cool the temperature of the winding unit below the threshold temperature to transition the persistent current switch system from the first mode to the second mode (inherent function of the shown structure) and wherein the first cooling path and the second cooling path are configured to operate concurrently to jointly cool the temperature of the 
In re claim 2, Jonas, in figures 1-12, discloses a flow control component (209) disposed to control a flow of the coolant in the cooling tube.
In re claim 3, Jonas, in figures 1-12, discloses that the flow control component is a cryogenic valve (209).
In re claim 4, Jonas, in figures 1-12, discloses that the cryogenic valve is a latching valve (valve is magnetically operated and thus latches in either open or closed positions).
In re claim 6, Jonas, in figures 1-12, discloses a buffer mass (205).
In re claim 7, Jonas, in figures 1-12, discloses that the cooling tube circulates the coolant in the cooling tube to absorb heat generated by the winding unit (inherent function of the cooling tube).
In re claim 8, Jonas, in figures 1-12, discloses that the solid thermal component comprises one of a thermally conductive metal rod, a thermally conductive metal sheet and thermally conductive metal bar (the bar 205 is shown in figure 2), in direct contact with each of the winding unit and the cooling tube (the bar is installed and thus contacts in the winding unit shown in figure 2 and contacts the tube as shown in figure 3).
In re claim 12, Jonas, in figures 1-12, discloses liquid helium being used for cooling (see claim 2).
The method claimed in clams 13-15 is necessitated by the device discussed in claims 1-8 above.
In re claim 18, Jonas, in figures 1-12, discloses a switching system, comprising: a persistent current switch system disposed in a low magnetic field region and configured to alternatingly switch between a first mode and a second mode, wherein the persistent current switch system comprises: a vacuum chamber (216); a winding unit (including structure 220 and 213) disposed in the vacuum chamber and configured to switch the persistent current switch system from a first mode to a second mode when a temperature associated with the winding unit is below a threshold temperature (inherent functionality of the shown system); a first cooling path comprising a solid thermal component (205) disposed in direct contact with the winding unit and a second cooling path comprising a cooling tube (210) disposed in direct contact with the winding unit and configured to circulate a coolant therein, the first cooling path and the second cooling path defining dual cooling paths to cool the temperature of the winding unit below the threshold temperature to transition the persistent current switch system from the first mode to the second mode (inherent function of the shown structure); and a superconducting magnet (213) coupled to the persistent current switch system, wherein the superconducting magnet is configured to generate a magnetic field based on the switching of the persistent current switch system between the first mode and the second mode (inherent function).
In re claim 19, Jonas, in figures 1-12, discloses a flow control component (209) disposed to control a flow of the coolant in the cooling tube.
In re claim 20, Jonas, in figures 1-12, discloses the solid thermal component and the winding unit are each in thermal communication with the coolant to absorb heat .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonas et al. (US 2016/0189842) in view of Itoh et al. (US 6107905).
In re claim 10, Jonas teaches the cooling tube but not the reservoir and associated structure. Itoh however teaches that it is known in the art to have a reservoir (holding coolant 5) with inlet and outlet (at pipes 15 and 19) for circulating the coolant (see figure 6 for best view). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the reservoir system as taught by Itoh in the device of Jonas to increase coolant capacity in the device. 
In re claim 11, Itoh teaches that the inlet is configured to receive the coolant from the coolant reservoir when the winding unit is above the threshold temperature and wherein the outlet is configured to convey the evaporated coolant to the coolant reservoir (inherent function of the inlet and outlet.
The method claimed in clams 16-17 is necessitated by the device discussed in claims 10-11 above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908.  The examiner can normally be reached on 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Alexander Talpalatski/Primary Examiner, Art Unit 2837